DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/11/22 have been fully considered but they are not persuasive.
On pages 5-6 regarding 102 rejections to the claims Applicant argues Invgast fails to teach a support material that stretches, since [0036] states that some materials of the glove might be flexible or rigid. Applicant argues that a flexible fabric might not be stretchable. Further, Applicant argues Ingvast doesn’t teach a past of material secured to the support material which retains the artificial tendon as the claims required. 
The Examiner respectfully refers to the rejection below regarding amended claims.

Claim Objections
Claims 3, 9 are objected to because of the following informalities:  
Claim 3 is objected to for having improper grammar (see “displace”). 
Claim 9 refers to “the match of material”. This will be interpreted as being drawn to the “patch” of material for the purposes of examination.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without knowing what material might be non-stretchable in a cross-wise direction, but is also flexible, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The specification simply recites that this material can exist, but there aren’t actually any examples of what this material might be.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4, 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 is indefinite for claiming “a liner for a grip-strengthening glove, the liner comprising for a finger of grip-strengthening glove”. For the purposes of examination this will be interpreted as meaning “a liner for a grip-strengthening glove”. 
 Remaining claims are indefinite for depending on an indefinite claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3-4, 7-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingvast et al. (US 20100041521 A1) hereinafter known as Ingvast in view of Cohen et al. (US 20170168565 A1) hereinafter known as Cohen.
Regarding claim 11 Ingvast discloses a liner (Figure 1; [0015])  for a grip-strengthening glove (This is stated as an “intended use” of the claimed device.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Ingvast was considered capable of performing the cited intended use of being placed within a “grip-strengthening glove”. See for example [0015] and Abstract)  comprising:
a support material (Figure 1 item 5) 
a tip arranged at a distal end of a finger (Figures 1-2 item 6b);
an artificial tendon (Figure 1 item 1b) retained by a guide at a first or second side of the finger (Figure 1),
but is silent with regards to the liner’s support material forming a finger which is stretchable in the lengthwise direction of the finger,
and the guide comprising being patches of material located lengthwise along an secured to the support material and extending from a dorsal side bilaterally over two other sides of the finger, the patches of material retaining the tendon.
However, regarding claim 11 Cohen teaches a glove which includes a support material forming a finger (Figures 1a-b items 104/106/108) which is stretchable in the lengthwise direction of the finger ([0059]),
and guides which comprise patches of material located lengthwise along and secured to the support material (Figures 1a-b items 108), wherein the patches extend from a dorsal side of the finger bilaterally over first and second sides of the finger (Figures 1a-b), the patches of material retaining a tendon ([0047]; [0066]).
Ingvast and Cohen are involved in the same field of endeavor, namely actuatable gloves.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the liner of Ingvast so that the palm support material (5) was a flexible material which extended upwards and around the fingers to form a finger of the liner such as is taught by Cohen as a simple substitution for the palm-only support material of Ingvast. MPEP 2143 (I)(B) indicates the simple substitution of one known element for another to obtain predictable results constitutes a prima face case of obviousness. The Examiner notes that while Cohen describes their wearable device as a glove itself, the Combination is imagined in light of Ingvast, who wishes their actuation system to be contained inside of an outer glove for protection of the inner elements. Accordingly, in this combination, Cohen’s glove is analogous to Ingvast’s liner for their glove.  See for example, [0048] an “outer-layer” glove can be provided over Cohen’s glove, making it a “liner”.
Regarding claim 12 the Ingvast Cohen Combination teaches the liner of claim 11 substantially as is claimed,
wherein Ingvast further discloses the artificial tendon is retained by a second guide at the side of the finger at which the tendon is retained by the first guide (Figure 1 shows the tendons 1b on alternative sides of the finger), and
wherein Cohen further teaches the patch of material is a first patch of material, and the liner further comprises a second patch of material located along the finger between the first patch of material and the tip (Figures 1a-b shows at least two patches of material 108), wherein the second patch of material is secured to the support material (Figure 1a-b) and located at the dorsal side of the finger and extends bilaterally over the first and second sides of the finger (Figure 1a-b).
Regarding claim 3 the Ingvast Cohen Combination teaches the liner of claim 12 substantially as is claimed,
wherein Cohen further teaches the first and second patches of material are arranged freely from each other and displaceable relative to one another upon stretching of the support material in the length direction ([0059]; Figure 1b shows the patches 108 separated by the stretchable compliant regions 104).
Regarding claim 13 the Ingvast Cohen Combination teaches the liner of claim 11 substantially as is claimed,
wherein Ingvast further discloses the artificial tendon is a first artificial tendon, and the liner further comprises a second artificial tendon (Figure 1 shows multiple tendons 1b which extend on two sides of the finger) which is retained by the guide (patch of material) at the other of the first/second side of the finger (Figure 1 (also see the modification/rejection to claim 11 above regarding retaining by the patch). 
Regarding claim 4 the Ingvast Cohen Combination teaches the liner of claim 11 substantially as is claimed,
wherein the Combination further teaches the patch of material distributes force from the artificial tendon (the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Ingvast discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus. The description of both Ingvast and Cohen indicates the inherency of the guide/patch distributing force from the tendon to the finger).
Regarding claim 7 the Ingvast Cohen Combination teaches the liner of claim 11 substantially as is claimed,
wherein the Combination further teaches the artificial tendon is connected to the patch of material along an edge of the patch material (Ingvast teaches the tendon is connected to the guide at a side of the finger, and Cohen teaches that the guide can be a patch of material: the Combination indicates that the tendon is attached to the patch of material along an outer edge of the patch material).
Regarding claim 8 the Ingvast Cohen Combination teaches the liner of claim 11 substantially as is claimed,
wherein Ingvast further teaches at least one sensor is arranged at the tip (Figure 3 item 12b).
Regarding claim 9 the Ingvast Cohen Combination teaches the liner of claim 11 substantially as is claimed,
wherein Ingvast further discloses an electrical wire (Figure 3 item 20), 
wherein Cohen further teaches the patch of material comprises a slit through which an electrical wire is threaded (Figures 1a-b item 114; [0066] a knitted pathway slit). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the liner of the Ingvast Cohen Combination so that the electrical wire also extended through the guide or patch with slit such as is taught by Cohen in order to keep the wires contained within the glove and prevent them from getting caught or displaced during use. 
Regarding claim 10 the Ingvast Cohen Combination teaches a grip-strengthening glove having a liner according to claim 11 (see the rejection to claim 11 above).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingvast in view of Cohen as is applied above, further  in view of Williams (US 7731633 B1).
Regarding claim 2 the Ingvast Cohen Combination teaches the liner of claim 11 substantially as is claimed,
wherein Cohen further teaches the patch of material is made of a flexible and non-stretchable material in a direction crosswise the length of the direction of the finger ([0060]) but is silent with regards to the patch material being non-stretchable crosswise the length of the finger.
However, regarding claim 2 Williams teaches a patch material which is flexible but non-stretchable in a crosswise direction (Col 7 lines 16-20: the material of the strap/patch is flexible inherently inasmuch as it conforms to a finger). Ingvast and Williams are involved in the same field of endeavor, namely gloves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of the patch of material so that it comprises a non-stretching material as is taught by Williams since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        05/17/22